UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-06190) Exact name of registrant as specified in charter:	Putnam International Equity Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	June 30, 2014 Date of reporting period:	March 31, 2014 Item 1. Schedule of Investments: Putnam International Equity Fund The fund's portfolio 3/31/14 (Unaudited) COMMON STOCKS (97.7%) (a) Shares Value Australia (2.9%) Challenger, Ltd. 1,653,346 $9,821,125 Origin Energy, Ltd. 788,908 10,460,375 Telstra Corp., Ltd. 2,313,001 10,910,299 Austria (0.7%) voestalpine AG 181,312 7,969,371 Belgium (0.9%) Solvay SA 64,864 10,182,556 Brazil (0.1%) Bigfoot GmbH (acquired 8/2/13, cost $1,011,174) (Private) (F) (RES) (NON) 46 681,867 Canada (2.0%) Agrium, Inc. 109,700 10,690,168 Suncor Energy, Inc. 327,800 11,448,537 China (1.9%) China Resources Gas Group, Ltd. 2,474,000 7,884,840 China ZhengTong Auto Services Holdings, Ltd. (NON) 797,500 444,309 Haier Electronics Group Co., Ltd. 2,226,000 6,032,244 Tencent Holdings, Ltd. 87,200 6,071,387 Czech Republic (0.7%) Erste Group Bank AG 215,914 7,376,855 France (10.9%) Airbus Group NV 201,662 14,443,839 Alcatel-Lucent (NON) (S) 2,075,319 8,182,636 BNP Paribas SA 237,307 18,304,580 Faurecia (NON) 234,426 9,908,317 Gaztransport Et Technigaz SA (NON) 86,304 5,586,954 Iliad SA 20,717 5,973,582 Natixis 1,408,678 10,345,683 Numericable Group SA (France) (NON) (S) 263,759 10,366,874 Sanofi 232,294 24,219,093 Veolia Environnement 599,973 11,869,295 Germany (7.2%) Daimler AG (Registered Shares) 203,497 19,229,039 Deutsche Post AG 610,891 22,697,783 Henkel AG & Co. KGaA (Preference) 164,029 17,653,126 Siemens AG 128,488 17,294,017 Zalando GmbH (acquired 9/30/13, cost $1,748,765) (Private) (F) (RES) (NON) 39 1,754,377 India (0.5%) Tata Motors, Ltd. 807,079 5,405,956 Ireland (1.3%) Kerry Group PLC Class A 189,879 14,494,520 Italy (5.5%) Banca Popolare di Milano Scarl (NON) (S) 8,788,980 8,838,938 Fiat SpA (NON) 1,226,953 14,283,130 Luxottica Group SpA 180,055 10,413,252 Mediaset SpA (NON) 984,261 5,502,513 UniCredit SpA 1,332,359 12,169,523 Unipol Gruppo Finanziario SpA 1,178,963 9,209,202 Japan (19.2%) Astellas Pharma, Inc. 974,500 11,544,417 Credit Saison Co., Ltd. 426,500 8,470,302 Daikin Industries, Ltd. 169,100 9,456,385 Hitachi, Ltd. 1,397,000 10,290,993 Japan Tobacco, Inc. 601,600 18,863,943 Konica Minolta Holdings, Inc. 1,130,000 10,524,368 Mitsubishi Corp. 649,300 12,040,763 NSK, Ltd. 1,001,000 10,279,953 Olympus Corp. (NON) 309,300 9,961,941 Panasonic Corp. 699,900 7,984,654 Sega Sammy Holdings, Inc. 319,300 7,137,008 Sekisui House, Ltd. 858,700 10,639,474 SMC Corp. 36,800 9,683,054 SoftBank Corp. 205,600 15,506,233 Sumitomo Mitsui Financial Group, Inc. 344,300 14,676,299 Tokyo Gas Co., Ltd. 3,406,000 17,269,575 Toyota Motor Corp. 448,300 25,229,773 Mexico (0.7%) Grupo Financiero Banorte SAB de CV 1,164,000 7,871,744 Netherlands (1.8%) ING Groep NV GDR (NON) 1,368,090 19,365,792 Portugal (1.2%) Banco Espirito Santo SA (NON) 7,022,681 13,148,044 Russia (0.7%) Magnit OJSC 32,896 7,583,089 Singapore (1.2%) Ezion Holdings, Ltd. 7,826,000 13,473,748 South Korea (2.5%) Coway Co., Ltd. 127,993 8,979,598 LG Chemical, Ltd. 30,303 7,253,923 Samsung Electronics Co., Ltd. 8,745 11,058,653 Spain (2.3%) Atresmedia Corporacion de Medios de Comunicacion SA (NON) 356,537 5,486,515 Grifols SA ADR 321,507 13,278,239 Jazztel PLC (NON) 389,081 5,917,631 Sweden (1.5%) Assa Abloy AB Class B 212,537 11,315,954 Intrum Justita AB 190,864 5,207,821 Switzerland (1.3%) Compagnie Financiere Richemont SA 154,306 14,731,550 Taiwan (0.9%) Inotera Memories, Inc. (NON) 12,090,000 9,490,432 United Kingdom (25.6%) Associated British Foods PLC 300,554 13,934,719 AstraZeneca PLC 386,267 24,963,306 Barclays PLC 3,160,610 12,298,339 BG Group PLC 840,108 15,651,550 BHP Billiton PLC 642,654 19,756,629 Britvic PLC 543,025 6,717,357 BT Group PLC 2,416,519 15,288,916 Compass Group PLC 971,982 14,827,025 Kingfisher PLC 1,474,984 10,362,309 Liberty Global PLC Class A (NON) 61,700 2,566,720 Liberty Global PLC Ser. C (NON) 61,700 2,511,807 Metro Bank PLC (acquired 1/15/14, cost $2,770,188) (Private) (F) (RES) (NON) 130,140 2,746,479 Persimmon PLC 547,292 12,281,145 Pets at Home Group PLC (NON) 1,887,509 7,552,226 Prudential PLC 737,926 15,605,511 Regus PLC 2,335,879 8,582,951 Royal Dutch Shell PLC Class A 612,326 22,366,591 Shire PLC 215,044 10,558,138 Telecity Group PLC 785,758 9,143,636 Thomas Cook Group PLC (NON) 3,510,757 10,552,885 TUI Travel PLC 1,736,915 12,683,158 Vodafone Group PLC 3,650,966 13,409,019 WPP PLC 737,653 15,212,358 United States (4.2%) Google, Inc. Class A (NON) 7,148 7,966,517 KKR & Co. LP 412,800 9,428,352 Monsanto Co. 87,665 9,973,647 Tyco International, Ltd. 211,518 8,968,363 Visa, Inc. Class A 45,600 9,843,221 Total common stocks (cost $888,850,811) U.S. TREASURY OBLIGATIONS (—%) (a) Principal amount Value U.S. Treasury Notes 1s, May 31, 2018 (i) $338,000 $332,798 2s, February 15, 2023 (i) 10,000 9,535 Total U.S. treasury Obligations (cost $342,333) SHORT-TERM INVESTMENTS (2.5%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.18% (d) 14,901,683 $14,901,683 SSgA Prime Money Market Fund zero % (P) 110,000 110,000 Putnam Short Term Investment Fund 0.07% (AFF) 11,972,441 11,972,441 Total short-term investments (cost $26,984,124) TOTAL INVESTMENTS Total investments (cost $916,177,268) (b) FORWARD CURRENCY CONTRACTS at 3/31/14 (aggregate face value $228,558,352) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 4/16/14 $2,141,809 $2,055,989 $85,820 Barclays Bank PLC British Pound Sell 6/18/14 3,850,393 3,866,271 15,878 Euro Sell 6/18/14 5,486,538 5,481,843 (4,695) Hong Kong Dollar Sell 5/21/14 387,797 394,083 6,286 Japanese Yen Sell 5/21/14 5,007,587 5,115,964 108,377 Swedish Krona Buy 6/18/14 2,270,260 2,280,561 (10,301) Swiss Franc Buy 6/18/14 14,382,979 14,321,425 61,554 Citibank, N.A. Danish Krone Buy 6/18/14 15,235,862 15,180,898 54,964 Euro Sell 6/18/14 3,629,821 3,667,466 37,645 Credit Suisse International Australian Dollar Buy 4/16/14 1,377,625 1,322,270 55,355 Canadian Dollar Buy 4/16/14 2,509,031 2,304,351 204,680 Norwegian Krone Buy 6/18/14 761,118 759,190 1,928 Swiss Franc Buy 6/18/14 17,297,854 17,176,109 121,745 Deutsche Bank AG British Pound Sell 6/18/14 11,907,242 11,842,615 (64,627) HSBC Bank USA, National Association Australian Dollar Buy 4/16/14 3,138,639 3,011,238 127,401 British Pound Sell 6/18/14 8,703,830 8,712,254 8,424 JPMorgan Chase Bank N.A. British Pound Sell 6/18/14 5,290,645 5,296,381 5,736 Euro Buy 6/18/14 3,547,860 3,549,628 (1,768) Japanese Yen Sell 5/21/14 3,779,466 3,783,868 4,402 Norwegian Krone Buy 6/18/14 8,817,974 8,793,730 24,244 Singapore Dollar Buy 5/21/14 3,036,885 2,995,879 41,006 Swedish Krona Buy 6/18/14 6,399,647 6,517,221 (117,574) Swiss Franc Buy 6/18/14 12,386,607 12,332,623 53,984 Royal Bank of Scotland PLC (The) Japanese Yen Buy 5/21/14 252,773 256,432 (3,659) Japanese Yen Sell 5/21/14 252,773 256,214 3,441 State Street Bank and Trust Co. Australian Dollar Buy 4/16/14 1,905,271 1,828,654 76,617 Euro Sell 6/18/14 5,615,196 5,617,613 2,417 Israeli Shekel Buy 4/16/14 4,828,692 4,805,198 23,494 Japanese Yen Sell 5/21/14 6,509,838 6,527,334 17,496 Swiss Franc Buy 6/18/14 6,499,811 6,487,232 12,579 UBS AG British Pound Sell 6/18/14 24,528,445 24,555,011 26,566 Euro Sell 6/18/14 4,728,644 4,724,971 (3,673) Swiss Franc Buy 6/18/14 11,207,663 11,155,449 52,214 WestPac Banking Corp. Euro Sell 6/18/14 21,614,454 21,582,387 (32,067) Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank OJSC Open Joint Stock Company Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from July 1, 2013 through March 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $1,093,224,314. (b) The aggregate identified cost on a tax basis is $916,640,017, resulting in gross unrealized appreciation and depreciation of $205,860,492 and $27,579,148, respectively, or net unrealized appreciation of $178,281,344. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $5,182,723, or 0.5% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $12,523,619 $237,271,402 $237,822,580 $5,052 $11,972,441 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $14,901,683, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $14,395,717. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (i) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $126,127 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. The dates shown on debt obligations are the original maturity dates. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Consumer discretionary 23.1% Financials 16.4 Industrials 11.9 Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $561,336 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $96,912 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Australia $— $31,191,799 $— Austria 7,969,371 — — Belgium 10,182,556 — — Brazil — — 681,867 Canada 22,138,705 — — Czech Republic 7,376,855 — — China — 20,432,780 — France 119,200,853 — — Germany 76,873,965 — 1,754,377 India — 5,405,956 — Ireland 14,494,520 — — Italy 60,416,558 — — Japan — 209,559,135 — Mexico 7,871,744 — — Netherlands 19,365,792 — — Portugal 13,148,044 — — Russia 7,583,089 — — Singapore — 13,473,748 — South Korea — 27,292,174 — Spain 24,682,385 — — Sweden 16,523,775 — — Switzerland 14,731,550 — — Taiwan — 9,490,432 — United Kingdom 276,826,295 — 2,746,479 United States 46,180,100 — — Total common stocks U.S. treasury obligations — 342,333 — Short-term investments 12,082,441 14,901,683 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $995,889 $— Totals by level $— $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $1,234,253 $238,364 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount) $273,900,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A.
